 1                             LAW OFFICES
                Broening Oberg Woods & Wilson
 2                      PROFESSIONAL CORPORATION
                            1122 EAST JEFFERSON
 3                         POST OFFICE BOX 20527
                          PHOENIX, ARIZONA 85036
 4                       TELEPHONE: (602) 271-7700
      Wesley S. Loy, #009188
 5    e-mail: wsl@bowwlaw.com
      Attorneys for Movant RMS Family, LLC
 6
                           IN THE UNITED STATES BANKRUPTCY COURT
 7
                               IN AND FOR THE DISTRICT OF ARIZONA
 8
       In Re:
 9                                                      In Proceedings Under Chapter 11
       MJW Films, LLC,                                  (Jointly Administered Under
10                                                      Case No. 2:18-bk-12874-SHG)
11     J Wick Productions, LLC,                         Case No. 2:18-bk-12874-SHG
12                  Jointly-Administered Debtors.       Case No. 2:18-bk-12875-PS
13                                                      STIPULATION FOR ENTRY OF
                                                        ORDER GRANTING RELIEF FROM
14                                                      THE AUTOMATIC STAY
15
16
             RMS Family, LLC (“Movant”) and MJW Films, LLC and J Wick Productions, LLC
17
      hereby stipulate that the Court may enter an order in the form attached hereto as Exhibit 1,
18
      granting relief from any and all automatic stays and injunctions to permit Movant to proceed
19
      with the prosecution of certain claims pending before the Superior Court of Maricopa
20
      County, Arizona Case No. CV2015-008418 (the “Stuck Litigation”) insofar as those claims
21
      relate to non-debtors Stuck Subway Movie, Inc., Stuck Subway Productions, LLC, and
22
      Michael Witherill. Nothing herein is intended to grant Movant any relief from any stay or
23
      injunction as it relates to any claim against the Debtors herein. This stipulation and order is
24
      without prejudice to Movant seeking further relief from the automatic stay or any other
25
      related relief.
26


     Case 2:18-bk-12874-SHG            Doc 123 Filed 03/13/19 Entered 03/13/19 17:40:43       Desc
                                        Main Document    Page 1 of 2
 1    Dated this 13th day of March, 2019.
 2                                           BROENING OBERG WOODS & WILSON, P.C.
 3                                           By    W.S.L., 009188
                                                  Wesley S. Loy
 4                                                Attorneys for Movant RMS Family, LLC
 5
 6                                           By    /s/ Thomas E. Littler (w/permission)
                                                  Thomas E. Littler
 7                                                Attorneys for Movant RMS Family, LLC

 8
 9                                           ENGLEMAN BERGER, PC

10
                                             By    /s/ Patrick A. Clisham (w/permission)
11                                                Patrick A. Clisham
                                                  Counsel for MJW Films, LLC and
12                                                J Wick Productions, LLC
13
14                                           MAY POTENZA BARAN & GILLESPIE

15
                                             By    /s/ Andrew A. Harnisch (w/permission)
16                                                Andrew A. Harnisch
                                                  Counsel for Committee of Unsecured
17                                                Creditors
18
19
      On this 13th day of March, 2019, the
20    foregoing was electronically filed with the
      Clerk of the Court through the Electronic
21    Case Filing System and copies of the Notice
      of Electronic Filing will be electronically
22    delivered by the Electronic Case Filing
      System to all parties who are registered
23    Electronic Case Filing participants and have
      been issued live System passwords or who
24    have otherwise consented to service by
      electronic means.
25
      By /s/ Kathy Lake
26

                                                  2
     Case 2:18-bk-12874-SHG     Doc 123 Filed 03/13/19 Entered 03/13/19 17:40:43           Desc
                                 Main Document    Page 2 of 2
